                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

    UNITED STATES OF AMERICA,                    )
                                                 )
    v.                                           )
                                                 ) Docket No. 17-cr-171-NT
    RYAN MUMME,                                  )
                                                 )
                        Defendant.               )


     ORDER ON DEFENDANT’S RENEWED MOTION TO WITHDRAW PLEA

         Before me is Defendant Ryan Mumme’s renewed motion to withdraw his

conditional plea of guilty. (ECF No. 93). It is apparent that the Defendant’s motion is

predicated entirely on his belief that if his plea is withdrawn, I will permit him to

reopen and to relitigate his motion to suppress. The Defendant is mistaken. As the

Defendant’s current attorney has informed him, see Def.’s Renewed Mot. 4, none of

the errors that the Defendant perceives in his first attorney’s handling of the motion

to suppress provide grounds to reopen that motion. 1 The motion to suppress is

therefore settled in this forum, and I will not allow the Defendant to withdraw his

plea in order to pursue a fruitless effort to reopen suppression. See Fed. R. Crim. Pro.

11(d)(2)(B) (defendant may withdraw a guilty plea only upon showing of a fair and

just reason for withdrawal). The Defendant may pursue the relief he seeks through



1      To the extent that the Defendant believes that he had a winning argument regarding curtilage
and trespass, I note for the avoidance of doubt that I would not have agreed with the Defendant’s
theory even had his first attorney further pursued that argument at the suppression hearing. The
Defendant was interviewed by the agents in a field behind his house where he parked his vehicle.
Although defense counsel conceded that the area was not within the curtilage of the Defendant’s
residence, I would have found as much without the concession. Therefore, Collins v. Virginia, 138 S.
Ct. 1663 (2018), cited by the Defendant in his renewed motion, does not alter my assessment of the
strength of the Defendant’s suppression argument.
direct appeal of my order on the motion to suppress or through a motion under 28

U.S.C. § 2255. The Defendant’s motion is DENIED.

SO ORDERED.

                                           /s/ Nancy Torresen
                                           United States District Judge

Dated this 6th day of May, 2019.




                                       2
